*461Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doris S. Grant appeals the district court’s order adopting the magistrate judge’s recommendation and granting the Appellees’ summary judgment motion in Grant’s employment discrimination case brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grant v. City of North Charleston Hous. Auth., No. 2:06-cv-03242-CWH, 2008 WL 4372980 (D.S.C. Sept. 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.